Exhibit 10.5

 

Registration Rights Agreement

 

AMENDMENT AND WAIVER AGREEMENT, dated as of September 22, 2009, among MxEnergy
Holdings Inc., a Delaware corporation, Denham Commodity Partners LP, a Delaware
limited partnership, Charter Mx LLC, a Delaware limited liability company,
Greenhill Capital Partners, L.P., a Delaware limited partnership, Greenhill
Capital Partners (Cayman), L.P., a Cayman Islands limited partnership, Greenhill
Capital Partners (Executives), L.P., a Delaware limited partnership, and
Greenhill Capital, L.P., a Delaware limited partnership, Jeffrey A. Mayer, Carol
R. Artman-Hodge and Daniel P. Burke, Sr.

 

Preliminary statement

 

Certain capitalized terms used herein are defined in section 1 hereof.

 

The parties to the Registration Rights Agreement entered into the Registration
Rights Agreement as of June 25, 2004.

 

Section 14 of the Registration Rights Agreement provides that (a) the provisions
of the Registration Rights Agreement may be amended by an instrument in writing
signed by the Company, Lathi, Charter Mx and Holders holding a majority of the
then outstanding Registrable Securities, (b) the observance of any provision of
the Registration Rights Agreement may be waived with the written consent of the
Holders of a majority of the Registrable Securities then outstanding and (c) any
such amendment or waiver shall be binding upon each Holder of Registrable
Securities at the time outstanding, each future Holder of all such securities
and the Company.

 

Subsequent to June 25, 2004, the Company became the successor in interest to MX
Energy under the Registration Rights Agreement and Denham became the successor
in interest to Lathi under the Registration Rights Agreement.

 

The parties hereto now wish to amend the Registration Rights Agreement and to
waive certain provisions thereunder and accordingly, for good and valid
consideration, the sufficiency of which is acknowledged, agree as follows.

 

Agreement

 

1.                                       Definitions.  The following terms have
the indicated meanings when used herein.

 

(a)                                  “Charter Mx” means Charter Mx LLC, a
Delaware limited liability company.

 

(b)                                 “Company” means MxEnergy Holdings Inc., a
Delaware corporation.

 

(c)                                  “Denham” means Denham Commodity Partners
LP, a Delaware limited partnership.

 

--------------------------------------------------------------------------------


 

(d)                                 “Effective Date” means the first date as of
which each of the following shall have occurred:

 

(i)                                     the Restructuring Effective Date shall
have occurred; and

 

(ii)                                  this agreement shall have been executed
and delivered by each of the Company, Denham, Charter Mx and Holders holding a
majority of the then outstanding Registrable Securities.

 

(e)                                  “Greenhill Entities” means Greenhill
Capital Partners, L.P., a Delaware limited partnership, Greenhill Capital
Partners (Cayman), L.P., a Cayman Islands limited partnership, Greenhill Capital
Partners (Executives), L.P., a Delaware limited partnership, and Greenhill
Capital, L.P., a Delaware limited partnership.

 

(f)                                    “Holders” has the meaning give such term
in the Registration Rights Agreement.

 

(g)                                 “Lathi” means Lathi LLC, a Delaware limited
liability company.

 

(h)                                 “MX Energy” means MxEnergy Inc., a Delaware
corporation.

 

(i)                                     “Registrable Securities” has the meaning
give such term in the Registration Rights Agreement.

 

(j)                                     “Registration Rights Agreement” means
that certain Registration Rights Agreement, dated as of June 25, 2004, by and
among MxEnergy, Lathi, the Greenhill Entities, Jeffrey A. Mayer, Carol R.
Artman-Hodge and Daniel P. Burke, Sr., as amended prior to the date hereof.

 

(k)                                  “Restructuring” means the pending
restructuring of the Company’s outstanding debt pursuant to which the Company
expects issue to its current debt holders and others a significant number of
shares of common stock, as a result of which the total number of shares of
common stock outstanding will increase substantially,

 

(l)                                     “Restructuring Effective Date” means the
closing date of the Restructuring.

 

2.                                       Waiver.  The parties hereto agree to
waive all rights and to release all obligations of parties to the Registration
Rights Agreement arising under the Registration Rights Agreement, such waiver
and release to become effective immediately prior to the Effective Date.  The
intention of this section 2 is that all rights and obligations arising under the
Registration Rights Agreement shall be waived effective immediately prior to the
Effective Date.

 

3.                                       Amendment.  The parties hereto agree to
amend the Registration Rights Agreement by deleting all provisions thereof, such
amendment to become

 

--------------------------------------------------------------------------------


 

effective on the Effective Date.  The intention of this section 3 is to
terminate all rights and obligations of all parties under the Registration
Rights Agreement effective as of the Effective Date.

 

4.                                       Effectiveness of this agreement;
termination of this agreement.

 

(a)                                  This agreement will become binding upon
each person or entity that executes this agreement upon such execution; provided
that sections 2 and 3 hereof shall become effective only when and as specified
in those sections.

 

(b)                                 This agreement shall terminate and cease to
be binding on any party hereto on December 31, 2009 if but only if the Effective
Date shall not have occurred on or prior to December 31, 2009.

 

5.                                       Miscellaneous provisions.

 

(a)                                  Further Assurances.  Each party hereto
shall do and perform or cause to be done and performed all such further acts and
things and shall execute and deliver all such other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this agreement.

 

(b)                                 Governing Law.  This agreement shall be
governed by and construed under the laws of the State of Delaware.

 

(c)                                  Jurisdiction and venue; waiver of jury
trial

 

(i)                                     The jurisdiction and venue in any action
brought by any party hereto pursuant to this agreement shall properly lie in any
federal or state court located in the City and State of New York.  By execution
and delivery of this agreement, each party hereto irrevocably submits to the
jurisdiction of such courts for himself, herself or itself and in respect of
his, her or its property with respect to such action.  The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree that the mailing by certified or registered
mail, return receipt requested, of any process required by any such court shall
constitute valid and lawful service of process against them, without necessity
for service by any other means provided by statute or rule of court.

 

(ii)                                  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR

 

--------------------------------------------------------------------------------


 

IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER AGREEMENTS OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE INVESTORS.

 

(d)                                 Entire Agreement; Amendment; Waiver.  This
agreement:  (a) contains the entire agreement among the parties hereto with
respect to the subject matter hereof, (b) supersedes all prior written
agreements and negotiations and oral understandings, if any, with respect
thereto, (c) may not be amended or supplemented except by an instrument or
counterparts thereof in writing signed by Holders holding a majority of the then
outstanding Registrable Securities, provided, however, that any amendment which
would affect any Holder materially and adversely in a manner that is
disproportionate to other similarly situated Holders shall require the consent
of such Holder.  Any amendment effected in accordance with this section shall be
binding upon each Holder of Registrable Securities at the time outstanding, each
future Holder of all such securities and the Company.

 

(e)                                  Binding Effect; Assignment.  This agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective legal representatives, successors and assigns.

 

(f)                                    Headings; Execution in Counterparts.  The
headings and captions contained herein are for convenience of reference only and
shall not control or affect the meaning or construction of any provision
hereof.  Facsimile counterpart signatures to this agreement are valid.

 

(g)                                 Pronouns.  Whenever the context may require,
any pronouns used in this agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural, and vice versa.

 

(h)                                 Attorneys’ Fees.  If any action at law or in
equity is necessary to enforce or interpret the terms of this agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this agreement to be executed on
its behalf as of the date first written above.

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

By:

/s/ Jeffrey A. Mayer

 

Name:  Jeffrey A. Mayer

 

Title:    President

 

 

 

 

 

DENHAM COMMODITY PARTNERS LP

 

 

 

By: Denham Commodity Partners GP LP

 

 

 

By:  Denham GP LLC

 

By:

/s/ Paul Winters

 

Name:  Paul Winters

 

Title:  Authorized Person

 

 

 

 

 

CHARTER MX LLC

 

By: Charterhouse Equity Partners IV, L.P., its managing member

 

 

 

By: CHUSA Equity Investors IV, L.P., its general partner

 

 

 

By: Charterhouse Equity IV, LLC, its general partner

 

 

 

By:

/s/ William M. Landuyt

 

Name: William M. Landuyt

 

Title: Authorized Signer

 

 

 

 

 

GREENHILL CAPITAL PARTNERS, L.P.

 

 

 

By: GCP Managing Partner, L.P., a managing general partner of each of the
foregoing partnerships

 

 

 

By: Greenhill Capital Partners, LLC, its general partner

 

[Signature Page To Amendment & Waiver (RRA)]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Scott L. Bok

 

Name: Scott L. Bok

 

Title: Managing Director

 

 

 

 

 

GREENHILL CAPITAL PARTNERS (CAYMAN), L.P.

 

 

 

By: GCP Managing Partner, L.P., a managing general partner of each of the
foregoing partnerships

 

 

 

By: Greenhill Capital Partners, LLC, its general partner

 

 

 

By:

/s/ Scott L. Bok

 

Name: Scott L. Bok

 

Title: Managing Director

 

 

 

 

 

GREENHILL CAPITAL PARTNERS (EXECUTIVES), L.P.

 

 

 

By: GCP Managing Partner, L.P., a managing general partner of each of the
foregoing partnerships

 

 

 

By: Greenhill Capital Partners, LLC, its general partner

 

 

 

By:

/s/ Scott L. Bok

 

Name: Scott L. Bok

 

Title: Managing Director

 

 

 

 

 

GREENHILL CAPITAL, L.P.

 

 

 

By: GCP Managing Partner, L.P., a managing general partner of each of the
foregoing partnerships

 

 

 

By: Greenhill Capital Partners, LLC, its general partner

 

 

 

By:

/s/ Scott L. Bok

 

Name: Scott L. Bok

 

Title: Managing Director

 

[Signature Page To Amendment & Waiver (RRA)]

 

--------------------------------------------------------------------------------


 

 

/s/ Jeffrey A. Mayer

 

Jeffrey A. Mayer

 

 

 

 

 

/s/ Carole R. Artman-Hodge

 

Carole R. Artman-Hodge

 

 

 

 

 

[Blank]

 

Daniel P. Burke, Sr.

 

[Signature Page To Amendment & Waiver (RRA)]

 

--------------------------------------------------------------------------------